Citation Nr: 1011992	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-21 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a back disability.

3.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a back disability.

4.  Entitlement to service connection for a bilateral leg 
disability, to include as secondary to a back disability.

5.  Entitlement to service connection for an eye injury. 

6.  Entitlement to service connection for posttraumatic 
stress disorder.




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran requested a video conference hearing at the 
Muskogee RO that was scheduled for March 18, 2010.  The 
record reflects that the Veteran failed to report for his 
hearing.  If a Veteran fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case proceeds as though the request for a 
hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2009).  
Since the Veteran did not request postponement, his hearing 
request is deemed withdrawn.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran 
is not currently diagnosed with a back disability.  

2.  The competent evidence of record shows that the Veteran 
is not currently diagnosed with a bilateral hip disability.    
3.  The competent evidence of record shows that the Veteran 
is not currently diagnosed with a bilateral knee disability.

4.  The competent evidence of record shows that the Veteran 
is not currently diagnosed with a bilateral leg disability.  

 5.  The competent evidence of record shows that the Veteran 
did not incur an eye injury during active military service.

6.  The competent evidence of record shows that the Veteran 
is not currently diagnosed with posttraumatic stress 
disorder.    
  

CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303 (2009).

2.  A bilateral hip disability is not proximately due to or 
the result of the Veteran's claimed back disability and was 
not otherwise incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2009). 

3.  A bilateral knee disability is not proximately due to or 
the result of the Veteran's claimed back disability and was 
not otherwise incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2009). 

4.  A bilateral leg disability is not proximately due to or 
the result of the Veteran's claimed back disability and was 
not otherwise incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2009). 

5.  An eye injury was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); C.F.R. §§ 3.159, 3.303 (2009).

6.  Posttraumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In March 2007 and May 2007 correspondence, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorders 
and described the types of evidence that the Veteran should 
submit in support of his claims.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claims.  The 
VCAA notice letters also described the elements of degree of 
disability and effective date.    

The Board further notes that the Veteran was provided with a 
copy of the October 2007 rating decision and the July 2008 
statement of the case (SOC), which cumulatively included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
Veteran's VA treatment records and associated his service 
treatment records with the claims file.  The Board notes that 
no medical examination has been conducted or medical opinion 
obtained with respect to the Veteran's claims.  However, the 
Veteran does not have a current diagnosis related to any of 
claims, with the exception of glaucoma and vision loss of the 
right eye, and he did not receive treatment in service for 
any of his claims except for back and flank pain.  
Furthermore, the record does not contain competent and 
credible evidence showing a nexus between service and the 
disabilities at issue.  In consideration of the foregoing, 
the Board finds that the evidence warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claims.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  As post-service 
medical records provide no basis to grant these claims, as 
will be explained in greater detail below, the Board finds no 
basis for the need to obtain a VA examination or medical 
opinion. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Back, Hips, Knees, Legs, and Posttraumatic Stress Disorder

The Veteran claims that he hurt his back when he fell off a 
track during time in the field, which he also claims caused 
injuries to his hips, knees, and legs.  The first element 
required to establish entitlement to service connection is 
the existence of a current disability.  However, the evidence 
of record demonstrates that the Veteran is not currently 
diagnosed with any disability to his back, hips, knees, or 
legs, and, therefore, his claims must be denied.

To be sure, VA treatment records indicate that the Veteran 
complained of knee pain when going up stairs and popping when 
squatting in July 2001.  He also complained of chronic, 
stable back pain in March 2001 and back pain for about five 
months in December 2000.  He did not receive any treatment or 
complain about any injuries to his hips or legs during the 
appeal period.  A review of the record reveals that it does 
not contain a diagnosis for any disability to the Veteran's 
back, knees, hips, or legs.  In that respect, the Board notes 
that pain alone does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

As for the Veteran's posttraumatic stress disorder (PTSD) 
claim, the Veteran contends that two soldiers were blown up 
in a bunker close to him during training, and "body parts 
and blood showered down on" him.  The Veteran also reported 
that he saw a truck run over a Lieutenant after the 
Lieutenant fell out of a vehicle.  The Veteran asserts that 
these stressors caused his PTSD.

For service connection to be awarded for PTSD, the record 
must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between diagnosed PTSD and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2009).

In the present case, a review of the medical evidence reveals 
that the Veteran is not currently diagnosed with PTSD.  In 
fact, the Veteran never sought treatment for any psychiatric 
disorder after he left service.  Even though he received 
treatment for other ailments at the VA Medical Centers in 
Muskogee and Oklahoma City, the Veteran never once sought 
treatment for a psychiatric disorder.  

Accordingly, the probative evidence of record does not show a 
diagnosis of PTSD or of any disability to his back, knees, 
hips, or legs at any time during the course of this appeal.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and, 
therefore, the decision based on that interpretation must be 
affirmed).  In the absence of evidence of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the 
preponderance of the evidence is against the Veteran's 
claims, and service connection for PTSD, a back disability, a 
bilateral hip disability, a bilateral knee disability, and a 
bilateral leg disability is not warranted. 
  
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Eye Injury 

The Veteran claims that his eye injury resulted from training 
with a pogo stick, but he has also claimed that he was hit in 
the right eye very hard during bayonet practice.  The medical 
evidence of record indicates that he is currently diagnosed 
with glaucoma and reduced vision in his right eye.  The 
Veteran even underwent a trabeculectomy in December 2001.  

As discussed above, in order for the Board to grant a Veteran 
service connection, the evidence of record must show a 
current disability or disease, an injury or diagnosis in 
service, and a relationship or nexus between the current 
disability or disease and the injury or diagnosis in service.  
However, there is no evidence that the Veteran suffered any 
eye injury in service.  On the contrary, the Veteran's eyes 
were found clinically normal with 20/20 vision during his 
separation examination, and the Veteran claimed to have never 
had any eye trouble on his separation report of medical 
history.  Additionally, the record reflects that the Veteran 
did not receive any treatment for an eye condition until more 
than 30 years after his discharge from active service.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

Based on the foregoing, the Board finds that the probative 
evidence of record does not establish a causal link between 
the Veteran's current glaucoma and reduced vision in his 
right eye and his period of active military service.  
Consequently, the preponderance of the evidence weighs 
against the Veteran's claim, and the Board finds that service 
connection for an eye injury is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. §  5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for a back disability 
is denied.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a back disability, is 
denied.

3.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a back disability, is 
denied.

4.  Entitlement to service connection for a bilateral leg 
disability, to include as secondary to a back disability, is 
denied.

5.  Entitlement to service connection for an eye injury is 
denied. 

6.  Entitlement to service connection for posttraumatic 
stress disorder is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


